Title: To Thomas Jefferson from Levett Harris, 29 June 1820
From: Harris, Levett
To: Jefferson, Thomas


            Sir,
            Philadelphia
29. June 1820.
          I have had the honor to Receive your very kind letter of the 22d Inst. in reply to the one I addressed to you on the 15th and I return you my best acknowledgments for the expressions of interest & regard contained in it.I shall profit of the time You have allotted Yourself at Monticello, previous to your departure for your distant Estate, to pay you my Respects and shall leave here for the purpose, in all the next week.And I beg to tender you Sir, in advance, the Renewed Assurances of my most profound Respects and Veneration. Levett Harris